Citation Nr: 1628530	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for calluses of the feet (tylomata), bilateral first and fifth digits, originally claimed as a bilateral foot condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970, with subsequent Reserve service.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified during a Board hearing in St. Petersburg, Florida, before an Acting Veterans Law Judge (VLJ).  Since the date of that hearing, the Acting VLJ ceased employment with the Board.  In March 2013, the Board remanded the Veteran's appeal to afford him a new hearing.  In June 2013, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Acting VLJ.  Transcripts of both hearings are included in the claims file.  

In October 2014, the Board again remanded the Veteran's appeal with instruction to obtain relevant VA treatment records and attempt to assist the Veteran in obtaining relevant private treatment records.  

The Board finds that the appropriate records were subsequently obtained, to the extent that they were still in existence.  The Board is therefore satisfied that the instructions in its remands of March 2013 and October 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A bilateral foot disability arose in service.



CONCLUSION OF LAW

The criteria for service connection for calluses of the feet (tylomata), bilateral first and fifth digits, originally claimed as a bilateral foot condition, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for calluses of the feet (tylomata) on the bilateral first and fifth digits, originally claimed as a bilateral foot condition.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in December 1967, the Veteran exhibited tylomata of the first and fifth metatarsophalangeal articulation bilaterally, with pes arcuatus of the forefoot and contracture of the toes.  There is no mention of such abnormalities at the Veteran's March 1970 separation examination, and in the accompanying report of medical history he denied having ever experienced foot trouble.  In the Veteran's March 1979 enlistment examination for Reserve service, no foot abnormalities were noted and the Veteran again denied having ever experienced foot trouble.  Reserve service records further include a June 1981 disability note from the Veteran's private physician indicating that he was temporarily incapacitated due to major foot surgery, specifically correction of hallux vargus, correction of bilateral subluxed fifth metatarsals, and correction of overlapping fifth toe on the left foot.

Private treatment records indicate that in May 1992 the Veteran underwent surgery for bilateral subluxed third metatarsal heads, subungual exostosis of the left hallux, mycotic and ingrown left hallux nail, and a soft tissue tumor of the third right metatarsal.  The Veteran again had surgery in March 2001 for boney exostosis on the fourth toe of the left foot, and in June 2001 for subungual exostosis of the right hallux, ingrown right hallux nail, and hallux rigidus of the left foot.  In March 2005, he underwent a permanent total nail avulsion of the left fourth toe laterally.

VA treatment records reflect that in October 2007 and February 2008 the Veteran consulted a podiatrist about ankle swelling.  The podiatrist referred to the Veteran's multiple foot surgeries and prescribed orthotics.

In a June 2008 statement, the Veteran reported that during basic training he began to experience tenderness and excruciating pain on the bottom of both feet.  At that time he noticed calluses developing on his feet.  He reported seeking treatment multiple times to get his calluses trimmed.  He stated that his feet were not examined at his separation examination.  He reported continuing treatment after service until his surgery in 1981.  The Veteran additionally submitted two June 2008 statements from friends describing his foot troubles.  One friend knew him at the time of his surgery in 1981; this friend reported that the Veteran told him at the time that his foot problems were due to his military footwear.  The other friend knew the Veteran since prior to service; this friend stated that the Veteran never complained of foot problems until during his service, when he said that his military boots and shoes made his feet hurt.

The Veteran underwent a VA examination in February 2009.  He reported foot pain with an onset in 1967, specifically painful calluses.  Currently, he reported pain, swelling, and lack of endurance stiffness when standing or walking.  The pain and stiffness was located in the first and fifth metatarsal heads and joints, with swelling located in the forefoot.  On physical examination, the examiner found evidence of painful motion and tenderness in the left foot and abnormal weight bearing bilaterally.  The evidence of abnormal weight bearing consisted of callosities.  The examiner noted August 2007 x-rays.  Left foot x-rays indicated postoperative changes involving the first and fifth metatarsals in the left foot, with hypertrophic bony overgrowth beneath the first metatarsal and degenerative changes most pronounced in the first metatarsophalangeal joint.  Right foot x-rays indicated hallux valgus deformity and a resected head of the fifth metatarsal.  Calcaneal spurs were noted bilaterally.  The examiner diagnosed diffuse bilateral tyloma, left greater than right, causing bilateral foot pain.  The examiner opined that it was less likely than not that the Veteran's disability was due to service.  This opinion was based on the rationale that the Veteran neither reported nor was diagnosed with a foot disability in his March 1970 or March 1979 service examinations, and that his private physician noted that as a police officer the Veteran spent a lot of time on his feet after service.  The examiner further explained that the tylomata resolved after 1967 and recurred after 1979, post military service.

In his April 2009 notice of disagreement, the Veteran stated that the time periods for which he had no medical treatment records of his feet reflect periods of temporary success of treatments such as orthotics or callus trimming.  He further stated that he was not on his feet a lot as a security officer as he never performed a walking patrol.

At his June 2012 hearing before the Board, the Veteran reported that several times in service he had his calluses treated by his troop clinic, as opposed to the hospital.  He further stated that he began seeking treatment from private podiatrists immediately after discharge from active duty.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current disability arose in service.  Specifically, the Board finds that the VA examiner's rationale undercuts the opinion offered, as tylomata which resolves and recurs is a sufficient relationship to support a claim for service connection.  Evidence is clear that the Veteran suffered foot trouble in service and suffered similar foot trouble thereafter.  Furthermore, the evidence is ample that the Veteran has not merely suffered two acute, unrelated episodes, but a disability that has been coming and going over a matter of decades with similar presentations.  There is evidence of foot trouble recurring and going back years, and the first documented instance of such foot trouble occurred in service.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current disability arose in service, and service connection is therefore granted.


ORDER

Service connection for calluses of the feet (tylomata), bilateral first and fifth digits, originally claimed as a bilateral foot condition, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


